Whitfield, O. J.,
delivered the opinion of the court.
The appellant was insured in three companies against loss by fire. One company insured him to the amount of $1,000 on his merchandise, and to the amount of $300 on the furniture and fixtures in the store. Each "of the other two companies insured the building for $1,250, and the stock for $750. All of the policies were of the standard form, and contained the same provisions and stipulations. The fire occurred, on the 13th of January, 1903, and destroyed the building, the furniture, and fixtures wholly, but only partially destroyed the stock of merchandise. Appellant brought three separate suits — one against each company — in the circuit court of Covington county, demanding the face of each policy. The defendants filed pleas, and set up exactly the same defense. The property insured was *714the same, and the principles of law governing the three cases were the same, and the facts were substantially identical. The bill further allleges incorrect and false bookkeeping in this: That be did not keep such an inventory and such a set of books as the policies required, and that they did not show the truth about the purchases and shipments in the business, and were not a complete record of the business transacted by the appellant. The bill was demurred to, and the demurrer overruled; hence this appeal.
We think the equity jurisdiction is maintainable on the ground of the prevention of a multiplicity of suits, as well as upon the inadequacy of tbe remedy at law. The very same principles of law and the very same facts determined each case. Besides, it is important to note that there could be but one true fixation of the actual amount of the loss, and yet each jury might put it at a different sum. We do not care to repeat the reasons set out heretofore. See the following authorities: Crawford v. M. J. K. R. R. Co. 83 Miss., 708 (s. c., 36 South., 82, recently decided); Virginia Chemical Co. v. Ins. Co., 113 Fed., 1 (51 C. C. A., 21).

Affirmed and remanded for answer in sixty days from filing of the mandate in the court below.